619 F.2d 585
105 L.R.R.M. (BNA) 2308, 89 Lab.Cas.  P 12,190
The BUILDERS ASSOCIATION OF EASTERN OHIO & WESTERNPENNSYLVANIA, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-3005.
United States Court of Appeals,Sixth Circuit.
April 11, 1980.

William T. Bodoh, Manchester, Bennett, Powers & Ullman Co., L. P. A., Timothy J. Jacob, Youngstown, Ohio, for petitioner.
Bernard Levine, Regional Director, Region 8, N. L. R. B., Cleveland, Ohio, Elliott Moore, Gen. Counsel, William R. Stewart, Elizabeth Bunn, Marjorie S. Gofreed, Steven Fetter, N. L. R. B., Washington, D. C., for respondent.
ORDER
Before LIVELY and BROWN, Circuit Judges, and PECK, Senior Circuit Judge.


1
This matter is before the court on a petition to review and set aside an order of the National Labor Relations Board and cross-application by the Board for enforcement of its order.  The Board's decision and order was issued on December 5, 1977 and is reported at 233 NLRB No. 140.


2
The Board, in agreement with the administrative law judge, found that the petitioner had reached agreement on a new contract with the union, Local 28, Wood, Wire and Metal Lathers International Union, AFL-CIO.  The agreement, as found by the Board, contained a "me too" clause equal to the best settlement made by the petitioner with any of the other building trades unions for the contract years 1976 and 1977.  Subsequently the petitioner refused to execute a contract proposed by the union which contained its version of the "me too" clause.  The Board found that the petitioner violated Section 8(a)(5) and (1) of the Act by refusing to execute and abide by the terms of this contract.


3
Upon consideration of the entire record together with the briefs and oral argument of counsel, the court concludes that the findings and decision of the Board are supported by substantial evidence on the record as a whole.  Accordingly, the order of the Board is enforced.